Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 




Claim Interpretation (“If” statements)
5.	Claims 8 & 24 contain “If” statements. It is not clear whether the functional language recited afterwards is optional step or required functionality. Examiner read the functional language recited afterwards (after “IF”) is optional step. The “If statement” will never occur; according to the broadest reasonable interpretation by the examiner since it is optional. Therefore, limitations after “if” are not given any patentable weight. For the

CLAIM OBJECTION
6. 	Claim 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejection- 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 17-20 are rejected under 35 USC 102 as being clearly anticipated by Oami (Pub No. US 2015/0023596).
Regarding claim 1, Oami discloses a method for recognizing an identity of a human target (Fig. 10), comprising: obtaining a to-be-recognized image (Para. 6 & Para. 8: Query image input); extracting a target feature of a to-be-recognized human target in the to-be-recognized image as a to-be-searched target feature (Para. 5: Clothing feature extraction for a specific person. Person identity determination) & (Fig. 10); searching for a facial information item corresponding to the to-be-searched target feature based on a pre-established correspondence between target features and facial information items (Para. 5: Face region detection and face feature extraction for a specific person. Person identity determination) & (Fig. 10) & (Para. 9: The face similarity calculation part compares query face features with face features stored in the face feature database so as to calculate a face similarity- pre-established correspondence between target features and facial information items);
wherein, in the correspondence, a pair of a target feature and a corresponding facial information item belongs to a same human target (Para. 9: Calculate face similarity, Calculate clothing similarity Identify person’s identity based on integration of face similarity and clothing similarity); and determining an identity of the to-be-recognized human target based on the found facial information item (Para. 5 & 9: Identity of the to-be-recognized human target based on the found facial information data) & (Fig. 10: determining an identity of a target human by analyzing facial info).  
Regarding claim 2 & 18, Oami discloses obtaining a to-be-recognized image comprises: receiving a to-be-recognized image input by a user; or obtaining a to-be-recognized image from a designated acquisition device (Fig. 10: Image obtain from surveillance video device).  
Regarding claim 3 & 19, Oami discloses searching for a facial information item corresponding to the to-be-searched target feature based on a pre-established correspondence between target features and facial information items comprises: searching for a facial feature corresponding to the to-be-searched target feature based on a pre-established correspondence Face region detection and face feature extraction for a specific person. Person identity determination) & (Fig. 10) & (Para. 9: The face similarity calculation part compares query face features with face features stored in the face feature database so as to calculate a face similarity- pre-established correspondence between target features and facial information items); determining an identity of the to-be-recognized human target based on the found facial information item comprises: determining the identity of the to-be-recognized human target based on the found facial feature (Para. 5 & 9: Identity of the to-be-recognized human target based on the found facial information data) & (Fig. 10: determining an identity of a target human by analyzing facial info). 
Regarding claim 4 & 20, Oami discloses searching for a facial information item corresponding to the to-be-searched target feature based on a pre-established correspondence between target features and facial information items comprises: searching for a facial image corresponding to the to-be-searched target feature based on a pre-established correspondence between target features and facial images (Fig. 10) & (Para. 9: The face similarity calculation part compares query face features with face features stored in the face feature database so as to calculate a face similarity- pre-established correspondence between target features and facial information items); determining an identity of the to-be-recognized human target based on the found facial information item comprises: determining the identity of the to-be-recognized human target based on the found facial image (Para. 5 & 9: Identity of the to-be-recognized human target based on the found facial image data) & (Fig. 10: determining an identity of a target human by analyzing facial image). 

Regarding claim 17, Oami discloses an electronic device (Fig. 10), comprising a processor, a communication interface, a memory and a communication bus (Para. 36: CPU, memory, communication interface and communication bus); wherein, the processor, the communication interface and the memory communicate with each other via the communication bus; the memory is configured for storing a computer program (Para. 36); the processor is configured for executing the computer program 99504375.1- 5 -stored in the memory so as to perform operations of: obtaining a to-be-recognized image (Para. 6 & Para. 8: Query image input); extracting a target feature of a to-be-recognized human target in the to-be-recognized image as a to-be-searched target feature (Para. 5: Clothing feature extraction for a specific person. Person identity determination) & (Fig. 10); searching for a facial information item corresponding to the to-be-searched target feature based on a pre-established correspondence between target features and facial information items (Para. 5: Face region detection and face feature extraction for a specific person. Person identity determination) & (Fig. 10) & (Para. 9: The face similarity calculation part compares query face features with face features stored in the face feature database so as to calculate a face similarity- pre-established correspondence between target features and facial information items); wherein, in the correspondence, a pair of a target feature and a corresponding facial information item belongs to a same human target (Para. 9: Calculate face similarity, Calculate clothing similarity Identify person’s identity based on integration of face similarity and clothing similarity); and determining an identity of the to-be-recognized human target based on the found facial information item (Para. 5 & 9: Identity of the to-be-recognized human target based on the found facial information data) & (Fig. 10: determining an identity of a target human by analyzing facial info).  




Claim Rejection- 35 USC § 103 
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 8, 21, 22 & 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oami (Pub No. US 2015/0023596) and further in view of Low (Pub No. 2006/0062431). 
Regarding claim 5 & 21, Oami discloses extracting a target feature of a to-be- recognized human target in the to-be-recognized image as a to-be-searched target feature comprises: extracting an original target feature of the to-be-recognized human target in the to-be- recognized image (Para. 5 & 9: Identity of the to-be-recognized human target based on the found facial information data) & (Fig. 10: determining an identity of a target human by analyzing facial info); searching for a facial information item corresponding to the to-be-searched target feature based on a pre-established correspondence between target features and facial information items comprises: searching for a facial information item corresponding to the to-be-searched hash value based on a pre-established correspondence between hash values and facial information items (Para. 51: facial information searched and match & Para. 52: Face detection data values and facial information items) & (Para. 111-116: Face region detection &face feature extraction face feature database).  

In a similar field of endeavor, Low discloses calculating a hash value of the original target feature as a to-be-searched hash value and searching for a facial information item corresponding to the to-be-searched hash value based on a pre-established correspondence between hash values and facial information items (Para. 75 & Para. 51: Hash value signature generated & searching for a facial information. Searched signature value based on a pre-determine correspondence between values and facial information).
At the time of filling, it would have been obvious to use facial information database to find the target face based on person’s movement from an image.  
Regarding claim 6 & 22, Oami discloses searching for a facial information item corresponding to the to-be-searched hash value based on a pre-established correspondence between hash values and facial information items comprises: calculating a similarity between each of the hash values included in the pre-established correspondence between hash values and facial information items and the to-be-searched hash value, respectively (Para. 51: facial information searched and match based on preset condition & Para. 52: Face detection data  values and facial information items) & (Para. 111-116: Face region detection & face feature extraction face feature database).
Oami does not explicitly discloses determining a facial information item corresponding to a hash value whose similarity with the to-be-searched hash value meets a preset condition.
(Para. 75 & Para. 51: Hash value signature generated & searching for a facial information. Searched signature value based on a pre-determine correspondence between values and facial information).
At the time of filling, it would have been obvious to use facial information database to find the target face based on person’s movement from an image.  
Regarding claim 8 & 24, Oami is silent regarding after obtaining a to-be-recognized image, and before determining an identity of the to-be-recognized human target based on the found facial information item, the method further comprises: determining whether there is a facial region that meets a definition requirement in the to-be- recognized image; if there is a facial region that meets the definition requirement, extracting the facial information item from the to-be-recognized image.
Low discloses after obtaining a to-be-recognized image, and before determining an identity of the to-be-recognized human target based on the found facial information item (Abstract & Fig. 1: Recognized human target based on the facial information), the method further comprises: determining whether there is a facial region that meets a definition requirement in the to-be- recognized image (Para. 50: facial region that meets a definition requirement & analyze the facial types); if there is a facial region that meets the definition requirement, extracting the facial information item from the to-be-recognized image (Para. 53: Extracting the facial information item from the to-be-recognized image).
At the time of filling, it would have been obvious to use facial information system to recognize a specific person based on the facial information. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648